09/29/2021



                                                                                Case Number: DA 21-0344
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Case No. DA 21-0344

IN RE THE MATTER OF THE
ESTATE OF JAMES A. KILEY

                             Deceased.
                                                ORDER OF DISMISSAL
CATHERINE KILEY MONAHAN,                          WITH PREJUDICE

                  Petitioner/Appellant,

-vs-

THE ESTATE OF JAMES A KILEY,

                  Respondent/Appellee.

      The Court, having reviewed Appellant’s Motion for Dismissal with Prejudice,
and good cause appearing;

      IT IS HEREBY ORDERED that the above-captioned appeal is hereby
dismissed with prejudice.

       ELECTRONICALLY SIGNED AND DATED BELOW.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                       September 29 2021